Citation Nr: 0702474	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  98-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma, chronic 
obstructive pulmonary disease, or other respiratory disorder.

2.  Entitlement to an increased rating for residuals of right 
carpal tunnel release, rated noncompensable prior to October 
23, 1998, and 10 percent on and after October 23, 1998.

3.  Entitlement to an increased rating for residuals of left 
carpal tunnel release, rated noncompensable prior to October 
23, 1998, and 10 percent on and after October 23, 1998.

4.  Entitlement to an increased rating for hypertension, 
rated 20 percent disabling. 

5.  Entitlement to an increased rating for bipolar disorder 
with depression, rated 70 percent disabling prior to June 1, 
2006, and 10 percent on and after June 1, 2006.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1981 to July 
1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1997 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that in pertinent part denied 
entitlement to service connection for asthma and continued 
noncompensable ratings for right and left carpal tunnel 
release surgeries.  This appeal also arises from a September 
1997 RO rating decision that granted service connection for 
hypertension and for bipolar disorder and assigned 10 percent 
ratings for each and continued noncompensable ratings for 
right and left carpal tunnel release surgeries.  This appeal 
also arises from November 1998 and later RO rating decisions 
that in pertinent part denied service connection for chronic 
obstructive pulmonary disease (COPD).  

In March 1999, the RO granted a 30 percent initial rating for 
bipolar disorder effective from March 25, 1997.  In December 
2001, the RO granted an earlier effective date of April 22, 
1988, for a 10 percent rating for bipolar disorder and 
granted a 70 percent rating effective from October 25, 1996.  
The veteran continued her appeal for a higher initial rating.  

In October 2003, the Huntington, West Virginia, RO granted 
separate 10 percent ratings for right and left carpal tunnel 
release surgeries effective from October 23, 1998, and 
granted a 20 percent rating for hypertension effective from 
May 16, 1996.  The veteran continued her appeal for higher 
carpal tunnel and hypertension ratings.  

In a February 2006 rating decision, VA's Appeals Management 
Center (AMC) reduced the 70 percent rating to 10 percent 
effective from June 1, 2006.  The Board will consider 
entitlement to a higher initial rating for bipolar disorder 
for the entire appeal period.  The Board will also consider 
higher ratings for carpal tunnel release surgeries for the 
entire appeal period.

In May 2000 and July 2003, the Board remanded the case to the 
RO for additional development.  

Evidence has been received at the Board since the last 
supplemental statement of the case (SSOC) was issued.  The 
veteran has not waived her right to initial RO review of that 
evidence.  In this case, because the evidence submitted does 
not appear relevant to any claim before the Board, a REMAND 
for initial RO review will not be necessary.  38 C.F.R. § 
20.1304 (2006).

Entitlement to a higher rating for bipolar disorder will be 
addressed in the remand portion of the decision and is 
remanded to the RO through the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  No competent evidence has been submitted that tends to 
link asthma, chronic obstructive pulmonary disease, or other 
respiratory disorder to active service.

2.  Right (major side) carpal tunnel release surgery is 
manifested by moderate incomplete paralysis of the median 
nerve.

3.  Left (minor side) carpal tunnel release surgery is 
manifested by moderate incomplete paralysis of the median 
nerve.

4.  The predominant diastolic blood pressure readings are at 
least 120 but less than 130 mm/Hg.  


CONCLUSIONS OF LAW

1.  Asthma, chronic obstructive pulmonary disease, or other 
respiratory disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  The criteria for a 30 percent schedular rating for 
residuals of right carpal tunnel release surgery are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, § 4.124a, Diagnostic Code 8515 
(2006).

3.  The criteria for a 20 percent schedular rating for 
residuals of left carpal tunnel release surgery are met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, § 4.124a, Diagnostic Code 8515 
(2006).

4.  The criteria for a 40 percent schedular rating for 
hypertension are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10,  4.104a, Diagnostic Code 7101 (effective prior to and 
on January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in October 2002, January 2003, February 2004, and in 
August 2006.  These letters informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
she was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in July 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  VA supplied all required notice in August 
2006.   

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the SMRs reflect few respiratory related 
complaints, although the veteran reported that she was 
treated for respiratory disabilities numerous times during 
active service.  An August 1986 report mentions shortness of 
breath on exercise.  An April 1987 respiratory check up notes 
that the lungs were clear to auscultation.  A June 1987 chest 
X-ray notes right lung fibrosis and/or atelectasis.  

A February 1988 VA examination report notes that the lungs 
were clear, but does contain a diagnosis of sinusitis.  
During a May 1988 VA examination, the veteran reported sinus 
and allergy problems, but did not mention a respiratory 
problem.  In a May 1996 claim for benefits, she first 
mentioned asthma.  

In October 1996, a military doctor reported treating the 
veteran for 1 1/2 years for reactive airway disease or asthma.  
The veteran later reported that Loma Linda VA Medical Center 
had treated her asthma within a year of discharge from active 
service.  A search for such records was negative.  

A May 1997 VA pulmonary compensation examination report 
reflects a diagnosis of chronic obstructive pulmonary disease 
and asthma.  An October 1998 VA hypertension examination 
report reflects an impression of pulmonary dysfunction with 
asthmatic bronchitis.

In this case, no obstructive or restrictive airway disease is 
shown during active service.  The veteran did not file her 
claim for a respiratory disability until approximately 9 
years after active service.  She has not submitted any 
competent medical evidence that tends to relate any in-
service finding to the current disability.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim she may have made regarding the onset of 
asthma or COPD cannot be afforded any weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for asthma, chronic obstructive pulmonary disease 
or other respiratory disorder.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim of entitlement to 
service connection for asthma, chronic obstructive pulmonary 
disease, or other respiratory disorder is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Residuals of Carpal Tunnel Release Surgeries

The RO has rated the residuals of right and left carpal 
tunnel release surgeries noncompensable prior to October 23, 
1998, and 10 percent since that time under Diagnostic Code 
8599-8515.  

On May 16, 1996, the Montgomery RO received a statement from 
the veteran in which she requested that her service-connected 
disabilities be evaluated.  The RO considered the statement 
as a claim for an increased rating for bilateral carpal 
tunnel release surgeries.  

Medical and lay evidence reflects that the service-connected 
bilateral carpal tunnel release surgeries are manifested by 
complaints of numbness, pain, weakness, and swelling of the 
hands, a complaint of deformity of the left hand, an 
asymptomatic surgery scar at the thenar eminence of both 
hands, and medical evidence of reduced hand strength, 
bilaterally, with wasting of the right abductor pollicis 
brevis, and reduced sensation at each wrist.  Tinel's sign 
(distal tingling on percussion at the volar wrist) was absent 
in both hands during the May 1997 examination, but positive 
during the March 1998 VA examination.  Grasping strength of 
fingers and dexterity were good.  A November 1998 VA 
electromyography study reflects slowed sensory responses at 
the left median nerve.

In an October 1998 VA examination report, the physician noted 
that symptoms had been worsening over the recent two years, 
but the findings contained in that report are similar to 
those reported in the May 1997 VA examination report.  A June 
2000 VA examination report notes that left carpal tunnel 
syndrome had returned.  No functional impairment has been 
attributed to either surgical scar.

The RO has assigned a 10 percent rating for mild incomplete 
paralysis of the right median nerve under Diagnostic Code 
8615.  Thus, the Board will determine whether a rating higher 
than 10 percent is warranted  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2006).

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, and etc., referring 
to the appropriate bodily system of the schedule.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild moderate, severe, or 
complete paralysis of peripheral nerves] 38 C.F.R. § 4.124a 
(2006).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Complete paralysis of the median nerve results in the hand 
inclined to the ulnar side (away from the thumb), the index 
and middle fingers more extended than normally, considerable 
atrophy of the thenar eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances.  Complete paralysis warrants a 70 percent 
rating for the major hand.  Incomplete severe paralysis of 
the major hand warrants a 50 percent rating.  Incomplete 
moderate paralysis of the major hand warrants a 30 percent 
rating.  Incomplete mild paralysis of the major hand warrants 
a 10 percent rating.  Neuritis of the median nerve is rated 
in similar fashion under Diagnostic Code 8615.  Neuralgia of 
the median nerve is rated in similar fashion under Diagnostic 
Code 8715.  38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2006).

Right (major side) carpal tunnel release surgery has resulted 
in right abductor pollicis brevis wasting, which is evidence 
of thumb weakness.  Reduced sensation is also objectively 
shown.  The veteran has also reported swelling on use, but 
this has not been objectively demonstrated.  There is no 
evidence that a surgical scar is symptomatic or that it 
produces any functional impairment.

Comparing the manifestations of right (major side) carpal 
tunnel release surgery to the rating criteria, the Board 
finds that the disability more nearly approximates moderate 
incomplete paralysis.  Because the rating schedule requires 
that sensory disturbance be compensated, as a minimum, mild 
incomplete paralysis, the Board concludes that where there is 
objective evidence of both sensory disturbance and motor 
impairment (the motor impairment having been demonstrated by 
right abductor pollicis brevis wasting), the level of 
impairment is more severe than that represented by sensory 
disturbance alone.  Thus, the residuals of right carpal 
tunnel release surgery more nearly approximate a 30 percent 
rating.  

Comparing the manifestations of left (minor side) carpal 
tunnel release surgery to the rating criteria, the Board 
finds that this disability also more nearly approximates 
moderate incomplete paralysis.  This is because both sensory 
disturbance and reduced hand strength is objectively shown.  
Thus, the residuals of left carpal tunnel release surgery 
more nearly approximate the criteria of a 20 percent rating.   

Concerning the staged ratings assigned by the AMC for 
bilateral carpal tunnel release surgeries, in October 1998 a 
VA physician noted that symptoms had worsened in the recent 
two years.  However, the severity described in the May 1997 
VA examination report vary little from that contained in the 
October 1998 examination report.  It was in March 1998 that a 
physician noted that Tinel's sign had returned.  If there was 
an increase in severity during the appeal period, the precise 
date of such is uncertain.  Thus, the Board concludes that 
the criteria for the higher ratings for both hands have been 
more nearly approximated throughout the appeal period.  
38 C.F.R. § 4.7 (2006).    

Hypertension 

The RO has rated hypertension 20 percent disabling under 
Diagnostic Code 7101 throughout the appeal period.  The 
relevant question is whether this is the correct rating.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (the 
difference between a dispute of an original rating claim and 
an increased rating claim is important with respect to the 
evidence that may be used to determine whether the original 
rating was erroneous). 

Hypertension without accompanying heart disease is rated 
under Diagnostic Code 7101, hypertensive vascular disease.  
Under the former applicable criteria, a 20 percent rating is 
warranted for hypertension where diastolic blood pressure is 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is warranted for predominant blood pressure of 
120 or more and severe symptoms.  A 60 percent rating, the 
highest rating available under this diagnostic code, is 
warranted for predominant blood pressure of 130 or more and 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998).  

Under the revised Diagnostic Code 7101, a 20 percent rating 
is warranted if the diastolic pressure is predominantly 110 
or more, or if the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted if the diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
(the highest available rating) is warranted if the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  

Very high blood pressure readings were recorded during the 
appeal period.  A July 1998 VA emergency room certificate 
notes a blood pressure reading of 232/134 despite multiple 
medications.  Follow-up blood pressure readings of 220/138, 
232/132, 209/123, 201/148, and 180/118 were recorded.  In 
September 1998, a blood pressure reading of 180/118 was 
recorded; however, at her October 1998 VA hypertension 
examination, her blood pressure reading was 224/114.  On 
another day in October, her blood pressure reading was 
184/122.  A February 2002 report notes blood pressure 
readings of 115/70, 266/146, and 237/151 that month.  A July 
2002 report notes blood pressure readings of 186/122 and 
162/104 on recheck.

Comparing the available blood pressure readings to the former 
and the revised rating criteria, it appears that diastolic 
blood pressure readings meeting the 60 percent rating 
criteria do not dominate and that the predominant diastolic 
blood pressure readings more nearly approximate the criteria 
of a 40 percent rating.  Moderately severe symptoms, such as 
cardiac hypertrophy, are shown.  The predominant blood 
pressure readings appear to be at least 120 but less than 130 
mm/Hg, although blood pressure readings above and below that 
range are shown.  

Thus, after consideration of all the evidence of record, the 
Board finds that it favors the claim.  A 40 percent rating 
for hypertension must therefore be granted for the entire 
appeal period.  38 C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for the service-connected 
disability, an extra-schedular evaluation will be assigned.  
There is  no evidence of record that the veteran's service-
connected hypertension cause marked interference with 
employment, or necessitate frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).    


ORDER

Service connection for asthma, chronic obstructive pulmonary 
disease, or other respirator disorder is denied.

A 30 percent schedular rating for residuals of right carpal 
tunnel release is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 20 percent schedular rating for residuals of left carpal 
tunnel release is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 40 percent schedular rating for hypertension is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of monetary benefits. 




REMAND

With respect to a higher rating for bipolar disorder with 
depression, rated 70 percent disabling prior to June 1, 2006, 
and 10 percent disabling since then, the claims file reflects 
that the veteran has failed to report for several VA 
compensation examinations.  The most recent of these were 
scheduled for March 6, 2004, and for March 20, 2004.  

In a letter dated December 27, 2004, VA's AMC sent the 
veteran a written notice of the consequences for failure to 
report (without good cause) for such examinations.  
Unfortunately, the letter reflects that it was not sent to 
the veteran's designated representative, the American Legion.  
Rather, it was sent to The Veterans of Foreign Wars.  Thus, 
the case must be remanded and the correct representative must 
be issued a copy of the notice contained in the AMC letter 
dated December 27, 2004.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should provide the correct 
representative in this case, The American 
Legion, with the notice contained in the 
December 27, 2004, letter to the veteran.  
They should be afforded an opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take 


no action unless otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


